DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld et al. (US Patent 5,958,787) in view of Miyamoto et al. (JP 06-128721, Cite No. 2 of Foreign Patent Document in IDS 1/8/2019, see machine translation).
Regarding claims 1, 6 and 8, Schonfeld et al. discloses a gas sensor (or gas detecting element shown in fig. 2) comprising: 
a substrate (11, see drawing, col. 6, lines 51-58);
a first polymeric layer (see intermediate coating 12, drawing, col. 6 lines 51-58) having a first surface (e.g. bottom surface) contacting the substrate (11) and a second surface (e.g. top surface) disposed on the substrate and opposed the first surface (see the drawing), wherein the first polymeric layer is polyacrylate or polymethacrylate (see paragraph bridging cols. 4 and 5); and
a second polymeric layer (see oxidizable aromatic polymer 13, drawing, col. 6 lines 51-58, col. 2 lines 20-31, cols. 3 and 4) deposited on the first polymeric layer (12) and derived from a repeating unit that comprises a hydrogen acceptor, e.g. oxygen, sulfide, amino, etc.. (see col. 2, lines 20-31 and cols. 3 and 4).
Polyacrylate or polymethacrylate is the polymer comprising repeating units of acrylate which has a deprotected hydrogen donor obtained by deprotecting a tertiary alkyl ester as claimed, particularly in view of Applicant’s disclosure (see formula (1) and more specifically monomers shown in page 12, and [0070] of Applicant’s disclosure).
Schonfeld et al. does not teach the second surface (e.g. top surface) of the first polymer layer to be textured such that the second surface has higher surface area than the first surface and the second polymeric layer has a free surface that is textured.
Miyamoto et al. discloses a gas sensor ([0001-0002]) comprising a substrate (1, fig. 1), a first layer (2, fig. 1) deposited on the substrate (1), and a second layer (3, fig. 1) deposited on the first layer (2, see fig. 1), wherein the first layer (2) has a first surface (e.g. bottom) and a second surface (e.g. top surface) with the first surface (e.g. bottom surface) contacting the substrate (1) and the second surface (e.g. top surface) being textured (roughened) such that the second surface (or top surface) of the first layer (2) has high surface area (see fig. 1b-c) and the second layer (3) has a textured free surface (e.g. top surface). Miyamoto et al. teaches such textured surface(s) would increase surface area and gas adsorption capacity increases thereby improving the sensitivity and responsiveness, the important performances of a gas sensor and the detection concentration range is expanded (see [0006], [0012-0013]) 
It would have been obvious to one skilled in the art at the time the invention was made to modify the second surface of the first polymeric layer of Schonfeld by texturing the second surface as taught by Miyamoto et al. so that the second surface has higher surface area and the free surface of the second polymeric layer is also textured, because Miyamoto teaches such textured surface(s) would increase surface area and gas adsorption capacity such that important performances of the gas sensor such as  sensitivity and responsiveness is improved and the detection concentration range is expanded.
Regarding claim 2, modified Schonfeld et al. discloses a gas sensor as in claim 1 above, wherein Schonfeld et al. teaches the repeat unit that comprises the hydrogen acceptor comprises a nitrogen-containing group (see amino groups in col. 2, lines 20-31, and col. 4, lines 17-25), and therefore the hydrogen acceptor will have the characteristic of being operative to undergo hydrogen bonding, van der Waals interactions, n-n interactions, electrostatic interactions, or a combination thereof, with a hydrogen donor of first polymer as claimed.
Regarding claim 3, modified Schonfeld et al. discloses a gas sensor as in claim 1 above, wherein Schonfeld et al. discloses the repeat unit that comprises the hydrogen acceptor further comprises a sensing acceptor such as functional groups having oxygen, sulfide, amino, etc.. (see claim 1 above); and such sensing acceptor having oxygen, sulfide and nitrogen will be operative to undergo hydrogen bonding, van der Waals interactions, n-n interactions, electrostatic interactions, or a combination thereof, with a gas as claimed.
Regarding claim 4, modified Schonfeld discloses a gas sensor as in claim 2 above, wherein the nitrogen-containing group is amino (see claim 1 above), a polymer having amino functional group is amine.
Regarding claim 5, modified Schonfeld et al. discloses a gas sensor as in claim 1 above, where Schonfeld et al. teaches the first polymeric layer comprising repeated units that have a deprotected hydrogen donor is polymethacrylate, which is a protected acid group, particularly in view of Applicant’s disclosure (see formula (1) of Applicant’s disclosure).
Regarding claim 7, modified Schonfeld et al. discloses a gas sensor as in claim 1 above, where Miyamoto et al. shows the second surface that is textured has a surface area that is at least two times greater than a surface area of the first surface (see figs. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/846,640 in view of Schonfeld et al. (US Patent 5,958,787)
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of copending Application No. 15/846,640 discloses a gas sensor comprising a substrate (see claim 1), a first polymeric layer having a second surface with higher surface area than a first surface (see claim 1), and a second polymeric layer disposed on the first polymeric layer and comprising hydrogen acceptor of nitrogen-containing group (see claim 12).
The difference between claims 1-12 of copending Application No. 15/846,640 is the first polymeric layer comprising repeat units that have a deprotected hydrogen donor.
Schonfeld et al. discloses the first polymeric layer (intermediate layer 12, drawing) made of polymethacrylate to improve adhesion (see paragraph bridging cols. 4-5). Polymethacrylate has repeat units that have a deprotected hydrogen donor obtained from (see Applicant’s formula (1) or shown in page 12). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the gas sensor of claims 1-12 of copending Application No. 15/846640 by using polymethacrylate for the first polymeric layer to improve adhesion as taught by Schonfeld et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that polymethylmethacrylate does not have a tertiary alkyl ester group. However, Applicant’s argument is not persuasive. As explicitly shown in formula (1) and monomers in page 12, polymethacrylate has a tertiary alkyl ester group. Even Applicant does not explicitly state formula (1) is a polymethacrylate and monomers in page 12 are for forming polymethacrylate, the polymethacrylate has tertiary alkyl ester group (see annotated Fig. 1 of evidentiary reference to Holmes et al., “Exploring polymethacrylate structure-property correlations: Advances towards combinatorial and high-throughput methods for biomaterials discovery”, below). It is noted that the polymethacrylate of Holmes et al. is the same as formula (1) disclosed by Applicant and has the same monomers as those in page 12 of Applicant’s disclosure.

    PNG
    media_image1.png
    482
    633
    media_image1.png
    Greyscale
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726